Case 9:19-bk-11573-MB      Doc 529 Filed 11/20/19 Entered 11/20/19 13:24:41        Desc
                            Main Document     Page 1 of 5


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Jennifer M. Taylor (S.B. # 241191)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: jtaylor@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch

 13

 14                           UNITED STATES BANKRUPTCY COURT

 15               CENTRAL DISTRICT OF CALIFORNIA — NORTHERN DIVISION

 16   In re:                                       Case No. 9:19-bk-11573-MB

 17   HVI CAT CANYON, INC.,                        Chapter 11

 18            Debtor.                             UBS AG, LONDON BRANCH’S
                                                   STATEMENT IN SUPPORT OF
 19                                                TRUSTEE’S MOTION FOR ORDER
                                                   EXTENDING THE TIME WITHIN
 20                                                WHICH TO ASSUME OR REJECT ANY
                                                   AND ALL UNEXPIRED LEASES OF
 21                                                NONRESIDENTIAL REAL PROPERTY
                                                   [DOCKET NO. 502]
 22
                                                   Hearing
 23
                                                   Date: November 21, 2019
 24                                                Time: 2:30 p.m.
 25                                                Place: Courtroom 201
                                                          1415 State Street
 26                                                       Santa Barbara, California 93101

 27

 28
Case 9:19-bk-11573-MB        Doc 529 Filed 11/20/19 Entered 11/20/19 13:24:41               Desc
                              Main Document     Page 2 of 5


  1          UBS AG, London Branch (“UBS”) respectfully submits this statement in support of the
  2   Trustee’s Motion For Order Exending The Time Within Which To Assume Or Reject Any And
  3   All Unexpired Leases Of Nonresidential Real Property filed on November 14, 2019 [Docket No.
  4   502] (the “Motion”).
  5          UBS supports the Motion. The Trustee’s recent arrival amply supports extension of his
  6   time to make elections on executory leases. UBS echoes the Trustee’s assertion in the Motion that
  7   nothing in the Motion is or should be construed as an admission that any lease or contract of the
  8   estate qualifies as an “executory contract” governed by 11 U.S.C. § 365. See Motion at 4, n.1.
  9   UBS reserves all rights to dispute the characterization of any such lease or contract as executory
 10   or otherwise subject to Section 365.
 11

 12
       Dated: November 20, 2019                         Respectfully submitted,
 13
                                                        O’MELVENY & MYERS LLP
 14

 15                                                     /s/ Darren L. Patrick
                                                        Darren L. Patrick
 16                                                     400 South Hope Street, 18th Floor
                                                        Los Angeles, CA 90071-2899
 17                                                     Telephone: (213) 430-6000
                                                        Facsimile: (213) 430-6407
 18                                                     E-mail: dpatrick@omm.com
 19                                                     Attorneys for UBS AG, London Branch
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     -2-
                      STATEMENT IN SUPPORT OF TRUSTEE’S MOTION TO EXTEND TIME
Case 9:19-bk-11573-MB          Doc 529 Filed 11/20/19 Entered 11/20/19 13:24:41            Desc
                                Main Document     Page 3 of 5


  1                               PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
  3   My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4   A true and correct copy of the foregoing document entitled UBS AG, LONDON BRANCH’S
      STATEMENT IN SUPPORT OF TRUSTEE’S MOTION FOR ORDER EXTENDING
  5   THE TIME WITHIN WHICH TO ASSUME OR REJECT ANY AND ALL UNEXPIRED
      LEASES OF NONRESIDENTIAL REAL PROPERTY will be served or was served (a) on
  6   the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
      indicated below:
  7
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
  8   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 11/20/2019, I
  9   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
 10   the email address(es) indicated below:
 11
             • William C Beall      will@beallandburkhardt.com, carissa@beallandburkhardt.com
 12
             • Alicia Clough      aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
 13
             • Marc S Cohen       mscohen@loeb.com, mailto:klyles@loeb.com
 14
             • Alec S DiMario       alec.dimario@mhllp.com,
 15
             debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
 16
             • Karl J Fingerhood      karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
 17
             • H Alexander Fisch       Alex.Fisch@doj.ca.gov
 18
             • Don Fisher       dfisher@ptwww.com, tblack@ptwww.com
 19
             • Brian D Fittipaldi     brian.fittipaldi@usdoj.gov
 20
             • Gisele M Goetz       gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
 21
             • Karen L Grant        kgrant@silcom.com
 22
             • Ira S Greene      Ira.Greene@lockelord.com
 23
             • Matthew C. Heyn        Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 24
             • Brian L Holman        b.holman@musickpeeler.com
 25
             • Eric P Israel     eisrael@dgdk.com,
 26
             danninggill@gmail.com;eisrael@ecf.inforuptcy.com
 27
             • Razmig Izakelian      razmigizakelian@quinnemanuel.com
 28
                                                     -3-
                      STATEMENT IN SUPPORT OF TRUSTEE’S MOTION TO EXTEND TIME
Case 9:19-bk-11573-MB      Doc 529 Filed 11/20/19 Entered 11/20/19 13:24:41          Desc
                            Main Document     Page 4 of 5


  1        • Alan H Katz     akatz@lockelord.com
  2        • John C Keith       john.keith@doj.ca.gov
  3        • Jeannie Kim     jkim@friedmanspring.com
  4        • Brian M Metcalf       bmetcalf@omm.com
  5        • David L Osias      dosias@allenmatkins.com,
  6        bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,
  7        csandoval@allenmatkins.com
  8        • Darren L Patrick      dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
  9        • Jeffrey N Pomerantz       jpomerantz@pszjlaw.com
 10        • Todd C. Ringstad       becky@ringstadlaw.com, arlene@ringstadlaw.com
 11        • Mitchell E Rishe      mitchell.rishe@doj.ca.gov
 12        • Daniel A Solitro     dsolitro@lockelord.com, ataylor2@lockelord.com
 13        • Ross Spence     ross@snowspencelaw.com,
 14        janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
 15        eau@snowspencelaw.com
 16        • Christopher D Sullivan      csullivan@diamondmccarthy.com,
 17        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
 18        • Jennifer Taylor      jtaylor@omm.com
 19        • John N Tedford       jtedford@dgdk.com,
 20        danninggill@gmail.com;jtedford@ecf.inforuptcy.com
 21        • Salina R Thomas       bankruptcy@co.kern.ca.us
 22        • Patricia B Tomasco      pattytomasco@quinnemanuel.com,
 23        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
 24        • Fred Whitaker       lshertzer@cwlawyers.com
 25        • William E. Winfield      wwinfield@calattys.com, scuevas@calattys.com
 26        • Emily Young        pacerteam@gardencitygroup.com,
 27        rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
 28
                                                  -4-
                   STATEMENT IN SUPPORT OF TRUSTEE’S MOTION TO EXTEND TIME
Case 9:19-bk-11573-MB        Doc 529 Filed 11/20/19 Entered 11/20/19 13:24:41                Desc
                              Main Document     Page 5 of 5


      III. SERVED BY PERSONAL DELIVERY:
  1

  2   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 11/20/2019 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
  3   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
  4   will be completed no later than 24 hours after the document is filed.
  5
      JUDGE:
  6
      Hon. Martin R. Barash
  7   United States Bankruptcy Court
      Central District of California
  8   21041 Burbank Boulevard, Suite 342
      Courtroom 303
  9   Woodland Hills, 91367

 10   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 11
      Executed this 20th day of November, 2019, at Los Angeles, California.
 12

 13

 14                                                                /s/ Darren L. Patrick
                                                                   Darren L. Patrick
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      -5-
                      STATEMENT IN SUPPORT OF TRUSTEE’S MOTION TO EXTEND TIME
